MEMORANDUM DECISION

PER CURIAM.
Dennis Brown appeals from the denial by the trial court of his motion to hold Sandra Eckhoff in contempt for her refusal to make their illegitimate son available to him for unsupervised visitation pursuant to a court order. He also appeals from the court’s action in amending the visitation to provide for supervised visitation. There was evidence to support a finding of physical or emotional abuse during unsupervised visitation and that mother had “good cause” not to allow unsupervised visitation. The judgment of the trial court is supported by substantial *550evidence and is not against the weight of the evidence. No error of law appears. An opinion would have no precedential value.
Judgment affirmed. Rule 84.16(b).